DETAILED ACTION
Allowable Subject Matter
Claims 1-4 and 6-15 are allowed in view of Applicant’s Amendments (Response filed 12/04/2020) and the cited prior art of record. 
Francini et al. (US 20150236966) disclosed a method of delivering media content over a network, the media content comprising a plurality of temporal segments, wherein each temporal segment comprises a plurality of data packets, to which selecting an initial size of a first congestion window includes the determining of the size according to an ideal bandwidth-delay product ([0029]), which depends on, and may be determined based on, the target rate, the minimum RTT, and the chunk time ([0030]).  However, Francini did not explicitly disclose the determining of the initial size of the first packet to be based on a size of a first temporal segment and a specified time interval for delivering the first temporal segment, as claimed.
Additionally, Le et al. (US 20030103452) disclosed an algorithm where the congestion window is started at the size of a single segment and increased by one segment each time an acknowledgement arrives ([0014]).  However, Le did not disclose the initial size of the congestion window to be based on both a size of a first temporal segment and a specified time interval for delivering the first temporal segment, as claimed.
Additionally, the cited prior art, Bao et al. (US 20140282792), while disclosing the determining of an initial size of a first congestion window (Bao, [0111]), Bao does not provide a basis for determining this initial size, and therefore cannot reasonably disclose  the initial size of the congestion window to be based on both a size of a first temporal 
McCanne et al. (US 20040215746) disclosed the choice of the optimal initial window size to be based on the underlying capacity of the network, based on the bottleneck of the network (TCP sender’s share of the bandwidth) time round trip time, which does not disclose the initial size of the congestion window to be based on both a size of a first temporal segment and a specified time interval for delivering the first temporal segment, as claimed.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY B DENNISON/           Primary Examiner, Art Unit 2443